         Case 5:19-cv-00718-PRW Document 31 Filed 03/31/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)     TAMMY COVINGTON, and                  )
(2)     JEFFREY COVINGTON                     )
                                              )
         PLAINTIFFS,                          )   Case No. CIV-19-718-PRW
                                              )   (formerly Oklahoma County
vs.                                           )   Case No. CJ-2019-3967)
                                              )
(1)  CSAA FIRE AND CASUALTY                   )
INSURANCE, d/b/a AAA FIRE AND                 )
CASUALTY INSURANCE COMPANY,                   )
INC.                                          )
                                              )
        DEFENDANT.                            )

                 APPLICATION TO COURT TO ACCEPT FILED
                  WITNESS AND EXHIBIT LIST OUT OF TIME

        COMES NOW the Plaintiffs, Tammy and Jeffrey Covington, and pursuant to

Fed R. Civ. Procedure 6 (B)(1)(b) hereby requests that this court accept their

witness list [Doc #19] and exhibit list [Doc #20] which were inadvertently untimely

filed. In support thereof Plaintiffs show the court the following:

   1.        Plaintiff’s counsel mistook the deadline for filing these documents for

March 11th. The correct deadline was March 1.

   2.        Plaintiff’s counsel filed their lists on March 11 in good faith.

   3.        All exhibits and witnesses were already known to all parties pursuant

to the parties’ initial disclosures and discovery as well as prior correspondence

between the parties before this lawsuit.




                                                                                   1
         Case 5:19-cv-00718-PRW Document 31 Filed 03/31/20 Page 2 of 7




   4.         Due to the already acknowledged and well-known exigent

circumstances of the Covid-19 pandemic, all Discovery deadlines and remaining

pre-trial deadlines have been extended by court order for 120 days [Doc #29].

   5.         Defendants have nonetheless objected to “each and every” witness

and exhibit of Plaintiffs as a result of the untimely filing

   6.         Defendants have not identified any reason that they are prejudiced by

this delay.

                                 BRIEF IN SUPPORT

        Rule 6(b)(1)(B) provides that for any act that must be done by a party to a

federal court proceeding within a specified time frame, the court may “for good

cause, extend the time . . . after the time has expired if the party failed to act

because of excusable neglect.”

        There are several factors the court must consider when determining

excusable neglect. These factors are: 1) the danger of prejudice to the non-moving

party, 2) the length of the delay and its potential impact on judicial proceedings,

and 3) whether the party acted in good faith.           Pioneer Investment Services

Company v. Brunswick Associates Limited Partnership, 507 U.S. 380, 113 S. Ct.

1489, 123 L.Ed.2d 74 (1993) Courts are permitted under the rule to accept late

filings caused by inadvertence, mistake, or carelessness, not just those caused by

intervening circumstances beyond the party's control. Id.

        The underlying premises of [the rule] exists to prevent victories by default.

Newgen, LLC. v. Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016) It is an often
                                                                                    2
        Case 5:19-cv-00718-PRW Document 31 Filed 03/31/20 Page 3 of 7




stated but often undervalued principle of the federal civil procedure system that

cases should, in the main, be decided on the merits, not on technicalities.

Rodriguez v. Village Green Realty, LLC, 788 F.3d 31, 47 (2d. Cir. 2015) (citing

Cargill, Inc. v. Sears Petroleum & Transp. Corp., 334 F. Supp. 2d 197, 247.

      Further, Courts have held that the absolute denial of a witness or exhibit

based on technicalities are to be weighed with the same factors which determine

discovery sanctions. The factors, also known as the Wicker Factors, guide the

court in determining if a sanction is appropriate. These factors are (1) the reason

for the delay and if there was bad faith on the part of the party when it failed to

comply with the order; (2) the extent of prejudice to the defendant as a result of

the [party’s] delay; and (3) the feasibility of curing the prejudice with a continuance.

U.S. v. Wicker, 848 F.2d 1059 (10th Cir. 1988) citing United States v. Euceda-

Hernandez, 768 F.2d 1307, 1312 (11th Cir.1985).

      Defendants have cited in their objection a recent ruling in Godfrey et al v.

CSAA Fire & Casualty Insurance Company et al. where purportedly the judge

denied them the right to file out of time. However, this ruling is cited completely

out of the context of the case, is not related to a witness or exhibit list, and

completely misrepresents the court ruling on the matter.              In Godfrey the

Defendants sought to file counter designations of deposition testimony out of time.

The court denied their request without prejudice to refiling based upon time

constraints specific to that case and its pretrial conference deadline. Ex. 1, Order.

Further, the court directed the parties to work together to establish a plan within
                                                                                       3
         Case 5:19-cv-00718-PRW Document 31 Filed 03/31/20 Page 4 of 7




the timeframe and would re-entertain the motion once that issue had been

resolved. The Defendants went on to comply with the Court’s order, and then

resubmitted their request. Ex. 2 Resubmission. Ultimately the court allowed them

to file out of time. Ex. 3 Second Order allowing Defendants to submit their counter

designations out of time; See Also Ex. 4, Defendant CSAA Counter-designations

of Deposition Testimony.1

       Defendants additionally cite two cases along with the out-of-context order in

Godfrey. The first case cited by Defendant, Gorsuch, Ltd. v. Wells Fargo Nat'l

Bank Ass'n, 771 F.3d 1230 (10th Cir. 2014), is completely inapplicable to the

situation in the case at bar as it pertains to a motion to amend a complaint. In

Gorsuch, several subsidiaries of the Plaintiff sought to bring a third-party

beneficiary breach of contract claim against Defendant.                        Defendant sought

dismissal of the action pursuant to a clause requiring arbitration in the contract.

The Court then dismissed the action and the parties proceeded to arbitration.

Sometime later, the Plaintiff sought to amend the complaint to add additional tort

claims, which the court denied. This case is clearly distinguishable, as it involves

the application of third-party beneficiary contract and tort causes of action,

arbitration requirements in a contract, and amending a complaint after being

dismissed from a case and having a case proceed to arbitration. No party was




1 Counsel for Defendant CSAA are the same and thus should recall ultimately being allowed to submit
this document.
                                                                                                      4
        Case 5:19-cv-00718-PRW Document 31 Filed 03/31/20 Page 5 of 7




denied their witnesses or exhibits, and no party was denied its day in court.

Instead, their additional complaints were denied, and all issues proceeded.

      The second case Defendant cited, Tesone v. Empire Mktg. Strategies (10th

Cir. 2019) is likewise completely distinguishable and inapplicable to the case at

bar. In Tesone Plaintiff sought to (1) amend the scheduling order to extend the

time for her to designate an expert; and (2) amend her Complaint. The District

Court denied both motions. Plaintiff’s first motion was denied because she filed

her request a whopping nine months after the expert disclosure deadline and

seven months after first indicating to the court her intent to file, and three months

after Defendant’s motion for summary judgment. Plaintiff’s second motion to

amend her complaint was filed nearly ten months after the 2018 deadline for

amending pleadings. Once again, Plaintiff was not denied her entire witness and

exhibit list; she was simply denied one expert witness. An expert witness requires

much more particularized discovery as to the reliability of their expertise. This is

why an expert witness is held to a much higher standard of admissible testimony

than a lay witness. The [Federal Rules of Evidence] were designed to depend

primarily upon lawyer-adversaries and sensible triers of fact to evaluate conflicts .

. . [and] their inclusion of a specific rule on expert testimony . . . [which] requires

scientific knowledge” is significant. Daubert v. Merrell Dow Pharmaceuticals, Inc,

509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). Here, Plaintiffs are not

seeking to amend their Complaint. Nor are Plaintiffs seeking to add an expert

witness. Plaintiffs merely are seeking to file their list of fact witnesses and exhibits.
                                                                                        5
         Case 5:19-cv-00718-PRW Document 31 Filed 03/31/20 Page 6 of 7




       Defendants have already been fully made aware of each and every witness

and exhibit from the moment Plaintiffs filed their claim against the insured. Further,

Defendant and counsel have been in possession of all exhibits and have had full

knowledge of all listed witnesses from the outset of litigation through Plaintiffs’

initial disclosures and discovery responses. All of Plaintiffs’ exhibits are contained

within Defendant’s claim file. Additionally, due to the Covid-19 pandemic, all

remaining pre-trial deadlines, including discovery deadlines, have been extended

120 days. Because of all of these factors, Defendant has not and will not suffer

any prejudice as a result of this delay.

       WHEREFORE, Plaintiffs Tammy and Jeffrey Covington pray that this Court

accept Plaintiffs’ Witness and Exhibit Lists as filed and excuse the inadvertent

delay in filing.

Respectfully Submitted,

s/_Erica R. Mackey___________
Douglas J. Shelton, OBA #8159
Erica R. Mackey, OBA #32057
dshelton@sheltonlawok.com
emackey@sheltonlawok.com
SHELTON WALKLEY MACKEY
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139
(405) 605-8800 - office
(405) 601-0677 - Facsimile
ATTORNEYS FOR PLAINTIFFS,
TAMMY COVINGTON AND JEFFREY COVINGTON




                                                                                     6
       Case 5:19-cv-00718-PRW Document 31 Filed 03/31/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that on March 31, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870
RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT


/s/ Erica R. Mackey
Erica R. Mackey




                                                                                  7
